                   Case 19-12220-KBO       Doc 53     Filed 10/28/19     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


  In re:                                                    Chapter 11

  YUETING JIA,                                              Case No. 19-12220 (KBO)

                       Debtor.


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
           Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

pro hac vice of Andrew D. Behlmann, Esq., to represent the Official Committee of Unsecured

Creditors of Yueting Jia, in the above-captioned case.

Dated: October 28, 2019
       Wilmington, Delaware
                                                /s/ Aaron H. Stulman
                                                Aaron H. Stulman (No. 5807)
                                                POTTER ANDERSON & CORROON LLP
                                                1313 N. Market Street, 6th Floor
                                                Wilmington, Delaware 19801-3700
                                                Telephone:     (302) 984-6000
                                                Facsimile:     (302) 658-1192
                                                Email:         astulman@potteranderson.com


                                  ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




IMPAC 6455538v.1
                   Case 19-12220-KBO     Doc 53     Filed 10/28/19     Page 2 of 2



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New Jersey and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.


                                                /s/ Andrew D. Behlmann
                                                Andrew D. Behlmann, Esq.
                                                LOWENSTEIN SANDLER LLP
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                Telephone: (973) 597-2500
                                                Facsimile: (973) 597-2400
                                                Email:      abehlmann@lowenstein.com




IMPAC 6455538v.1
